ORDER
PER CURIAM:
Robert Campbell was convicted by a Cass County jury of felony driving while intoxicated. Campbell was found to be an aggravated offender and the trial court sentenced him to seven years in prison, *688then suspended the execution of that sentence and placed Campbell on five years of supervised probation with sixty days of “shock incarceration.” On appeal, Campbell argues that the trial court erred in denying his motion to suppress and overruling his objections at trial because the officer who pulled him over did not have sufficient reasonable suspicion for the stop. We affirm. Rule 30.25(b). A memorandum explaining our decision has been provided to the parties.